11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Sergio Canales
Appellant
Vs.     Nos. 11-01-00318-CR, 11-01-00319-CR, & 11-01-00320-CR  -- 
Appeals from Dallas County
State of Texas
Appellee
 
Sergio Canales pleaded guilty to three counts of
aggravated assault.  In each case, the
trial court convicted appellant; found that he used a motor vehicle as a deadly
weapon; and, pursuant to the plea bargain agreements, assessed appellant=s punishment at confinement
for nine years.  We dismiss the
appeals.  
The sentence in each case was imposed on July 31,
2001.  Appellant did not file a motion
for new trial.  The notices of appeal
were filed in the trial court on September 5, 2001.  These notices of appeal were not timely.  TEX.R.APP.P. 26.2.  A motion to extend the time in which to file the notice of appeal
was filed in each case on September 14, 2001, in the trial court.  Similar motions were filed in this court on
November 7, 2001, in response to our letter requesting that appellant show
grounds to continue the appeals.  




Pursuant to TEX.R.APP.P. 26.3, a motion for an
extension of time in which to file a notice of appeal must be timely filed Ain the appellate court.@  Rule 26.3 provides that an appellate court may extend the time to
file a notice of appeal Aif,
within 15 days after the deadline for filing the notice of appeal,@ appellant does the
following:  (1) files the notice of
appeal in the trial court and (2) files a proper motion for extension in the
appellate court.  Appellant did not
timely file his motions for extension in the appellate court.  Consequently, this court does not have
jurisdiction to entertain the appeals. 
Slaton v. State, 981 S.W.2d 208 (Tex.Cr.App.1998); Olivo v. State, 918
S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 (Tex.Cr.App.1993);
Shute v. State, 744 S.W.2d 96 (Tex.Cr.App.1988); see also Moreno v. State, 954
S.W.2d 97 (Tex.App. - San Antonio 1997, no pet=n);
Jones v. State, 900 S.W.2d 421 (Tex.App. - Texarkana 1995, no pet=n). 
Therefore, the appeals are dismissed for want of
jurisdiction.  
 
PER CURIAM
 
November 30, 2001
Do not publish. 
See TEX.R.APP.P. 47.3(b).
Panel
consists of:  Arnot, C.J., and 
Wright,
J., and McCall, J.